Citation Nr: 0809840	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a nervous condition.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to July 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claims 
of entitlement to service connection for a back condition, a 
nervous condition, and PTSD.  The veteran perfected a timely 
appeal of these determinations to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Substantive Appeal, filed with the RO on a VA Form 9, 
the veteran requested a hearing before a Veteran's Law Judge 
(formerly know as a member of the Board) at the local VA 
office.  To date, the veteran has not been afforded the 
opportunity to appear at a hearing before a Veteran's Law 
Judge and the claims file does not reflect that he has 
withdrawn his request for such a hearing.

The record indicates that, following the perfection of his 
appeal, the veteran's address changed.  A June 2006 change of 
address record indicates that the veteran's new address was 
on [redacted].  A July 2006 report of contact 
indicates that the veteran, over the telephone, provided a 
new address on [redacted].  The notice letter attached 
to the veteran's May 2007 Supplemental Statement of the Case 
(SSOC) indicates that the SSOC was sent to an address on 
[redacted].  A note attached to the copy of that May 2007 
SSOC of record indicates that, should the SSOC have come back 
due to incorrect address, the [redacted] and [redacted] 
[redacted] addresses were of record.  There is no indication 
that the SSOC was returned to the RO due to incorrect 
address.

However, the letter informing the veteran of the date of his 
Board hearing was sent to the veteran in June 2007, at the 
[redacted] address.  The record indicates that the letter 
came back due to incorrect address.  The record indicates 
that the letter was sent again to the [redacted]
address, but that again the letter was returned.  A July 18, 
2007 report of contact indicates that the RO received return 
mail of the hearing letter, and that no current address for 
the veteran could be found.  A Certification of Appeal, dated 
on July 27, 2007, indicates that there was no address 
available for the veteran, and that, therefore, the hearing 
could not be scheduled.  The record does not reflect that a 
notice letter for the veteran's Board hearing was sent to the 
veteran's address at [redacted].

The record reflects, however, that a subsequent July 30, 2007 
notice letter informing the veteran that his appeal had been 
certified to the Board was sent to the veteran's [redacted] 
[redacted] address.  There is no indication that the letter was 
returned due to incorrect address.

Thus, the case should be returned to the RO, in order to 
schedule the veteran for a hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals at the local regional 
office, with a notice letter of such hearing sent to 
veteran's address at [redacted], or, if such address 
has been updated, to the updated address.














Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local regional office, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



